Title: To George Washington from Robert Barnwell, 20 December 1796
From: Barnwell, Robert
To: Washington, George


                        
                            Sir 
                            Columbia Decem. 20. 1796
                        
                        No event which has happened to me as Speaker of the House of Representatives of
                            this State. hath given me such satisfaction as that which prescribes me the grateful duty of
                            transmitting, to you the inclosed resolutions of the House of Representatives of the State of
                            South Carolina. In doing this I cannot pass by the opportunity of expressing the deep sorrow
                            which I feel at your determination to quit that station—from which you have directed and
                            guarded the prosperity of the United States of America. And permit me respected Sir to add
                            that whilst I contemplate with fearful anxiety. the consequences of this dreaded event. That
                            those circumstances which may effect your future happiness. will be for ever closely
                            interwoven with the dearest and most beloved concerns of—Your Humble & Obedient
                            Servt
                        
                            Robt Barnwell
                            Speaker of the house of Representatives
                            of the State of South Carolina
                            
                        
                     Enclosure
                                                
                            
                                 December 19th 1796
                            
                            In the House of Representatives of the State of South Carolina
                            The President of the United States having announced to his Fellow Citizens
                                his determination to decline a reelection to the important Office of Chief Majistrate;
                                this House cannot behold the Event of his leaving the public Service, which has been
                                long deprecated by his Country, without giving expression to its feeling.
                            Be it therefore resolved. That the great Merits and disinterested Services
                                of George Washington, President of the United States, have inspired this House with the
                                most lively Feelings of affectionate Attachment and Gratitude to him.
                            That this House entertaind the most exalted sinse of his great and
                                excellent Character, established on the unperishable Foundations of Virtue, Honor and
                                Talent, long employed in the Service of his Country, and that it will ever cherish the
                                Memory of his Worth with proud affection.
                            That he carries with him into the retirement he seeks, the ardent wishes of
                                this House for a long and uninterrupted course of Happiness.
                            Resolved—That the Speaker be requested to transmit to the President this
                                Testimony of public Opinion and respect of his Fellow Citizens.
                            
                        
                        
                    